SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2013 OR o TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-54747 SKKYNET CLOUD SYSTEMS INC. (Exact name of registrant as specified in its charter) Nevada 45-3757848 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 20 Bay Street – Suite 1100,Toronto, Ontario, CanadaM5J 2N8 (Address of principal executive offices) (888) 628-2028 (Issuer's telephone number) Indicate by check mark whether the Company (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes x No o Indicate by check mark whether the Company is a large accelerated filer, an accelerated file, non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filed o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As of September 6, 2013, there were 49,334,000 shares of Common Stock of the issuer outstanding. TABLE OF CONTENTS Page PART I: FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Consolidated Balance Sheets as of July 31, 2013 and October 31, 2012 (Unaudited) 3 Consolidated Statements of Operations for the Three and Nine Months Ended July 31, 2013 and 2012 (Unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended July 31, 2013 and 2012 (Unaudited) 5 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis and Plan of Operation 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 11 Item 4. Controls and Procedures 11 PART II: OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3. Defaults upon Senior Securities 12 Item 4. Mine Safety Information 12 Item 5. Other Information 12 Item 6. Exhibits 13 Signatures 14 2 FORWARD LOOKING STATEMENTS Statements made in this Form 10-Q that are not historical or current facts are forward-looking statements. These statements often can be identified by the use of terms such as “may,” “will,” “expect,” “believe,” “anticipate,” “estimate,” “approximate” or “continue,” or the negative thereof. We wish to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’s best judgment as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond our control that could cause actual results and events to differ materially from historical results of operations and events and those presently anticipated or projected. Among the factors that could cause actual results to differ materially from the forward-looking statements are the following: the Company’s ability to obtain necessary capital, the Company’s ability to meet anticipated development timelines, the Company’s ability to protect its proprietary technology and knowhow; the Company’s ability to identify and develop a network of physicians, the Company’s ability to establish a global market, clinical trial results, the Company’s ability to successfully consummate future acquisitions and such other risk factors identified from time to time in the Company’s reports filed with the Securities and Exchange Commission, including those filed with this Form 10-Q quarterly report. We disclaim any obligation subsequently to revise any forward-looking statements to reflect events or circumstances after the date of such statement or to reflect the occurrence of anticipated or unanticipated events. 3 PART I– FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED BALANCE SHEETS (Unaudited) July 31, October 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable Total current assets Property and equipment, net of accumulated depreciation of $67,565 and $66,236 respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Accounts payable and accrued expenses $ $ Accrued liabilities – related party Taxes payable - Total current liabilities Note payable to related parties Total liabilities Stockholders’ Deficit: Preferred stock; $0.001 par value, 5,000,000 shares authorized, 5,000 shares issued and outstanding 5 5 Common stock; $0.001 par value, 70,000,000 shares authorized, 49,334,000 and 49,334,000 shares issued and outstanding, respectively Additional paid-in capital Change due to currency translation ) Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of the unaudited consolidated financial statements. 4 SKKYNET CLOUD SYSTEMS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenue $ Direct material costs Operating Expenses: Depreciation General and administrative Loss from operations ) Other Income (Expenses): Other expense (4
